DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2013-09-17 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method of receiving a radio frequency (RF) input signal by a signal measurement device using frequency sweeping,.., determining values of resolution bandwidths corresponding to the frequencies, the values of the resolution bandwidths being inversely proportional to the RMS power levels of the noise floor at the respective frequencies; performing frequency sweeping from the start frequency to the stop frequency to receive the RF signal at the signal measurement device; and implementing the determined values of the resolution bandwidths corresponding to the frequencies while performing the frequency sweeping, wherein implementing the determined values of the resolution bandwidths results in functional 
Claims 2-9, 11-17 and 19-20 are in condition for allowance.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 03/28/2019 and the searches attached disclose Fukui (U.S. Patent 6191571) discloses Measuring method by spectrum analyzer disclosing a spectrum analyzer, an output signal of an object is inputted to a spectrum analyzer to a frequency mixer via an input variable attenuator and then the frequency of the input signal is mixed with the frequency of a local signal from a frequency sweep generator, then the mixed output is supplied to a band pass filter and the output of the filter is amplified by an amplifier and then the frequency of the amplified output is mixed with the frequency of a local signal from a local oscillator by a frequency mixer then, the intermediate frequency signal is taken out by a band pass filter and the output of the filter  is detected by a detector, the detected output is converted into a digital signal by after passing through a low pass filter and is stored in a buffer memory. CPU performs a setting of attenuation amount for the attenuator in accordance with a parameter set by parameter setting means, a control of the frequency sweep generator by controlling a ramp voltage generator through a timing controller, to measure a continuous wave input signal, a carrier wave frequency of a signal to be measured and a noise frequency whose noise level is to be measured against the signal and later set to a specific level by the parameter setting means.

    PNG
    media_image1.png
    613
    773
    media_image1.png
    Greyscale




Woehrle (U.S. Publication 20180152255) discloses method for searching a spur in a signal disclosing a device having a radio frequency input for receiving a signal to be analyzed and to search for spurs in the signal received via the input, for searching a spur in a signal received, performing a fast sweep measurement with a high resolution bandwidth in order to detect at least one spur, performing a detailed sweep measurement with a narrow resolution bandwidth in order to analyze said spur detected.

    PNG
    media_image2.png
    688
    582
    media_image2.png
    Greyscale


However, both Fukui and Woehrle do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is 571-270-1425.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858